ARNOLD, Judge.
The provisions of Chapter 89C of the General Statutes provide respondent with the authority to supervise engineering in North Carolina. G.S. 89C-21 states:
(a) The Board may suspend, refuse to renew, or revoke the certificate of registration, require reexamination, or levy a fine not in excess of five hundred dollars ($500.00) for any engineer or land surveyor, who is found:
* * ♦ *
(2) Guilty of any gross negligence, incompetence or misconduct, in the practice of his profession. In the event the Board finds that a certificate holder is incompetent the Board may, in its discretion, require oral or written examinations, *93or other indication of the certificate holder’s fitness to practice his profession and to suspend his license during any such period.
G.S. 89C-21(a)(2).
G.S. 89C-22(b) provides that all charges shall be heard by the Board as provided under the requirements of Chapter 150A of the General Statutes.
G.S. 150A-3(b) provides:
Before the commencement of proceedings for suspension, revocation, annulment, withdrawal, recall, cancellation, or amendment of a license, an agency shall give notice to the licensee, pursuant to the provisions of G.S. 15A-23(c), of alleged facts or alleged conduct which warrant the intended action. The licensee shall be given an opportunity to show compliance with all lawful requirements for retention of the license.
In the case sub judice, the Notice of Action Without Hearing informed petitioner that the Board’s “intended action” was a reprimand and fine. At no time did the Board inform petitioner that it intended to suspend his license.
Although petitioner was given notice of the alleged facts supporting the reprimand and fine, he had no notice that the same facts would warrant suspension of his license. Additionally, petitioner did not have an opportunity at the hearing to show compliance with the requirements for retaining his license since he was unaware that the proceeding could result in the suspension.
We hold that the Board’s suspension of petitioner’s license did not comply with the procedures mandated in G.S. 150A-3(b). Petitioner was entitled to notice that the proceeding could result in the suspension of his license and given the opportunity to show that he had complied with the requirements for retaining his license. Accordingly, the judgment of the trial court is reversed and the Board’s decision is vacated.
Reversed.
Judges Wells and ORR concur.